Exhibit 10.24
FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Agreement”) is made as of the  _____ day of February, 2011, by
and among ARGAN, INC., a corporation organized and in good standing under the
laws of the State of Delaware (“Argan”), SOUTHERN MARYLAND CABLE, INC., a
corporation organized and in good standing under the laws of the State of
Delaware, GEMMA POWER, INC., a corporation organized and in good standing under
the laws of the State of Connecticut, GEMMA POWER SYSTEMS CALIFORNIA, INC., a
corporation organized and in good standing under the laws of the State of
California, GEMMA POWER SYSTEMS, LLC, a limited liability company organized and
in good standing under the laws of the state of Connecticut (“Gemma”), and GEMMA
POWER HARTFORD, LLC, a limited liability company organized and in good standing
under the laws of the State of Connecticut, jointly and severally (each a
“Borrower”; and collectively, the “Borrowers”), and BANK OF AMERICA, N.A., a
national banking association, its successors and assigns (the “Lender”).
RECITALS
A. Borrowers, VITARICH LABORATORIES, INC., a corporation organized and in good
standing under the laws of the State of Delaware (“Vitarich”) and Lender are
parties to a Second Amended and Restated Financing and Security Agreement dated
as of December 11, 2006 (the same, as amended, modified, substituted, extended,
and renewed from time to time, the “Financing Agreement”).
B. The Financing Agreement provides for some of the agreements between the
Borrowers, Vitarich and the Lender with respect to the Loans.
C. Pursuant to that certain Consent and Release Agreement dated as of February
 _____, 2011, Lender consented to the release of Vitarich, from any and all
liability under each of the Financing Documents.
D. Borrowers have requested that Lender amend certain covenants in the Financing
Agreement and Lender has agreed to do so, on the condition, among others, that
this Agreement be executed.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrowers and Lender
agree as follows:
1. Recitals. Borrowers and Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Amendment to Section 6.2.6 (Investments, Loans and Other Transactions).
Section 6.2.6 of the Financing Agreement is hereby amended and restated in its
entirety as follows:
6.2.6 Investments, Loans and Other Transactions.
Except as otherwise provided in this Agreement, none of the Borrowers will, or
will permit any of its Subsidiaries to, (a) make, assume, acquire or continue to
hold any investment in any real property (unless used in connection with its
business and treated as a Fixed or Capital Asset of any Borrower or any
Subsidiary) or any Person, whether by stock purchase, capital contribution,
acquisition of indebtedness of such Person or otherwise (including, without
limitation, investments in any joint venture or partnership), (b) guaranty or
otherwise become contingently liable for the Indebtedness or obligations of any
Person, or (c) make any loans or advances, or otherwise extend credit to any
Person, except:
(i) any loan or advance to an officer or employee of any Borrower or any
Subsidiary, provided that the aggregate amount of all such loans advances by all
of the Borrowers and their Subsidiaries (taken as a whole) outstanding at any
time shall not exceed Twenty Five Thousand Dollars ($25,000);
(ii) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(iii) any investment in Cash Equivalents, which are pledged to the Lender as
collateral and security for the Obligations;
(iv) trade credit extended to customers in the ordinary course of business;
(v) investments of the Acquired Companies held in investment accounts, as set
forth in detail and disclosed on the Schedule 2.1.5 attached hereto;
(vi) investments in the Acquired Companies under the Acquisition Documentation;
(vii) investments in the joint venture with Invenergy Wind Management LLC that
were consented to by the Lender pursuant to that certain Second Amendment to
Second Amended and Restated Financing and Security Agreement among the Borrowers
and the Lender dated June 3, 2008; and

 

2



--------------------------------------------------------------------------------



 



(viii) investments in any Person organized under the laws of any State in the
United States or the District of Columbia provided the aggregate amount invested
does not exceed Ten Million Dollars ($10,000,000) in any fiscal year (each a
“Permitted Investment”), further, provided that each of the following conditions
is satisfied at the time of, and after giving effect to, any Permitted
Investment:
(1) the Borrowers shall, on a pro forma basis, have the sum of (a) unused
availability under the Revolving Loan, plus (b) cash and cash equivalents of the
Borrowers, of not less than Twenty Million Dollars ($20,000,000);
(2) The Borrowers ratio of Senior Funded Debt to EBITDA, on a consolidated
basis, shall be less than 1.50 to 1.00;
(3) No Default or Event of Default shall have occurred and be continuing;
(4) Not less than five (5) Business Days prior to the closing of any Permitted
Investment, Borrowers shall have provided the Lender written notice of such
Permitted Investment, together with calculations and supporting materials which
demonstrate that the Borrowers will satisfy each of the requirements for a
Permitted Investment; and
(5) To the extent not prohibited under the terms of the documents evidencing the
Permitted Investment, if requested by the Lender, in its sole discretion, pledge
any notes, stock or other instruments received in connection with each such
Permitted Investment to the Lender as additional Collateral for the Obligations.
3. Counterparts. This Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Each Borrower agrees that Lender may rely on a
telecopy of any signature of any Borrower. The Lender agrees that the Borrowers
may rely on a telecopy of this Agreement executed by the Lender.
4. Representations. Each Borrower hereby represents and warrants that:
(a) Borrowers have the power and authority to execute and deliver this Agreement
and perform their respective obligations hereunder and have taken all necessary
and appropriate action to authorize the execution, delivery and performance of
this Agreement
(b) The Financing Agreement, as heretofore amended and as amended by this
Agreement, and each of the other Financing Documents remains in full force and
effect, and each constitutes the valid and legally binding obligation of each
Borrower, enforceable in accordance with its terms;
(c) Except for those representations and warranties which relate to a specific
date, all of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of each Borrower’s execution of this Agreement and the
Borrowers have performed or observed all of the terms, covenants, conditions and
obligations of the Financing Agreement and the other Financing Documents, which
are required to be performed or observed by any or all of them on or prior to
the date hereof;

 

3



--------------------------------------------------------------------------------



 



(d) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default, has occurred and is continuing under the
Financing Agreement or the other Financing Documents which has not been waived
in writing by the Lender; and
5. Conditions Precedent. The agreements of the Lender under this Agreement are
subject to the following conditions precedent:
(a) Payment of the fees described in Paragraph 6 of this Agreement, together
with the Lender’s legal fees and expenses; and
(b) Such other information, instruments, documents, certificates and reports as
the Lender may deem necessary in its reasonable discretion.
6. Fees and Expenses. The Borrower shall pay at the time this Agreement is
executed and delivered all fees, commissions, costs, charges, taxes and other
expenses incurred by the Lender and its counsel in connection with this
Agreement, including, but not limited to, reasonable fees and expenses of the
Lender’s counsel and all recording fees, taxes and charges, if any.
7. Financing Documents; Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the State of Maryland. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.
8. Acknowledgments. The Borrowers acknowledge and warrant that the Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with the Borrowers in connection with this Agreement and generally
in connection with the Financing Documents and the Obligations, each Borrower
hereby waiving and releasing any claims to the contrary. Each Borrower hereby
issues, ratifies and confirms the representations, warranties and covenants
contained in the Financing Agreement, as amended hereby or other Financing
Documents. The Borrowers agree that this Agreement is not intended to and shall
not cause a novation with respect to any or all of the Obligations
In addition, each Borrower hereby agrees to the execution and delivery of this
Agreement and the terms and provisions, covenants or agreements contained in
this Agreement shall not in any manner release, impair, lessen, modify, waive or
otherwise limit the liability and obligations of each Borrower under the terms
of any of the Financing Documents, except as otherwise specifically set forth in
this Agreement.

 

4



--------------------------------------------------------------------------------



 



9. Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

                  Borrowers:    
 
            WITNESS/ATTEST:   ARGAN, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Rainer Bosselmann    
 
      Chairman of the Board and President    
 
            WITNESS/ATTEST:   SOUTHERN MARYLAND CABLE, INC    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Vice President and Treasurer    
 
            WITNESS/ATTEST:   GEMMA POWER, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Chief Financial Officer    
 
            WITNESS/ATTEST:   GEMMA POWER SYSTEMS CALIFORNIA, INC.    
 
           
 
  By:       (Seal)
 
           
 
      Arthur Trudel    
 
      Chief Financial Officer    
 
            WITNESS/ATTEST:   GEMMA POWER SYSTEMS, LLC    
 
           
 
  By:       (Seal)
 
           
 
      Daniel Martin    
 
      Manager    

 

 



--------------------------------------------------------------------------------



 



              WITNESS/ATTEST:   GEMMA POWER HARTFORD, LLC    
 
           
 
  By:       (Seal)
 
           
 
      Daniel Martin    
 
      Manager    

 

 



--------------------------------------------------------------------------------



 



                  Lender:    
 
            WITNESS:   BANK OF AMERICA, N.A.    
 
           
 
  By:       (Seal)
 
           
 
      Michael J. Radcliffe    
 
      Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF GUARANTOR
The undersigned is the “Guarantor” under a Guaranty of Payment Agreement, dated
April 26, 2010 (as amended, modified, substituted, extended and renewed from
time to time, the “Guaranty”), in favor of the Lender. In order to induce the
Lender to enter into the foregoing Agreement, the undersigned (a) consents to
the transactions contemplated by, and agreements made by the Borrowers under,
the foregoing Agreement, and (b) ratifies, confirms and reissues the terms,
conditions, promises, covenants, grants, assignments, security agreements,
agreements, representations, warranties and provisions contained in the
Guaranty.
WITNESS signature and seal of the undersigned as of the date of the Agreement.

              WITNESS/ATTEST:     GEMMA RENEWABLE POWER, LLC      
 
  By:       (SEAL)
 
           
 
      Arthur Trudel
Chief Financial Officer    

 

 